DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on March 17, 2020 has been entered in the above-identified application. Claims 3, 5, 6, 10, 13, 21, 22, 24, 27, 29, 31, and 33 are canceled. Claims 1, 2, 4, 8, 9, 11, 12, 14-20, 23, 25, 26, 28, 30, and 32 have been amended. 
	Claims 1, 2, 4, 8, 9, 11, 12, 14-20, 23, 25, 26, 28, 30, and 32 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 9, 15, 16, 17, 18, 23, 25, 28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 15, 16, 17, 18, 23, 25, 28, and 32, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 8, 9, 11, 12, 14-20, 23, 25, 26, 28, 30, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engelhard et al. (US 2012/0240511). 
	Engelhard et al.  disclose a multi-layer film comprising a layer (a) and a layer (c), each layer comprising at least one propylene copolymer in a quantity of at least 30% by weight and at least one propylene homopolymer in a quantity of at least 20% by weight, in each case relative to the total quantity of the layer (a) or (c), at least one inner layer (b) based on at least one homo- and/or co-polyamide having isophorondiamine units as polyamide components, and further comprising adhesion promoter layers (d) and (e) arranged between the layers (a) and (b) and between the layers (b) and (c), respectively, each adhesion promoting layer being based on at least one modified thermoplastic olefin homopolymer or olefin copolymer; a sealing sheet comprising such a multi-layer film, and the use of such a multi-layer film for covering roofs. (meeting the limitations of claim 1).  It is preferable that the layers (a) respectively (c) are surface layers of the multilayer film of the invention. (meeting the limitations of claim 26). The layer (a), which may be identical with or different from the layer (c) of the multilayer film of the invention, comprises an amount of at least 30% by weight, preferably of at least 35% by weight, particularly preferably of at least 40% by weight, based in each case on the total weight of the layer (a) respectively (c), of at least one propylene copolymer (meeting the limitations of claim 23).  Preferably the layer (a), respectively the layer (c) of the multilayer film, respectively mutually independently, have a layer thickness of from 5 to 100 microns. In one preferred embodiment of the multilayer film of the invention, the layer (a) and the layer (c) have an identical layer structure, and preferably an identical layer thickness, and identical polymer components. The layer (b) of the multilayer film of the invention is an internal layer which is preferably central in relation to the structure of the multilayer film and which is based on at least one homo- and/or copolyamide having isophoronediamine units. The layer (b) of the multilayer film of the invention preferably serves as a barrier layer (meeting the limitations of claim 25).  Homo- and/or copolyamides suitable for producing the layer (b) and having isophoronediamine units as diamine units are preferably at least one homo- or copolyamide selected from the group consisting of thermoplastic, aliphatic, semiaromatic, and aromatic homo- or copolyamides having isophoronediamine units. These copolyamides having isophoronediamine units can be composed of further aliphatic and/or cycloaliphatic diamines having from 2 to 10 carbon atoms, such as hexamethylenediamine, and/or of aromatic diamines having from 6 to 10 carbon atoms, such as p-phenylenediamine, and of aliphatic and/or aromatic dicarboxylic acids having from 6 to 14 carbon atoms, e.g. adipic acid, terephthalic acid, or isophthalic acid. The copolyamides having isophoronediamine units can moreover also be produced from lactams having from 4 to 10 carbon atoms, e.g. from -caprolactam. It is preferable that the layer (b) is based on at least one homo- and/or copolyamide having isophoronediamine units, particularly preferably on at least one copolyamide having an amount of at least 30% by weight, based on the total weight of the layer (b), particularly preferably at least 35% by weight, and very particularly preferably at least 40% by weight, of isophoronediamine units. It is preferable that the proportion of isophoronediamine units in the abovementioned polyamide component of the layer (b) is at least 1% by weight, based on the total weight of said polyamide component, particularly preferably at least 2% by weight, very particularly preferably at least 3% by weight, in particular at least 4% by weight, with particular preference at least 5% by weight. In another preferred embodiment, the proportion of isophoronediamine units in the abovementioned polyamide component of the layer (b) is preferably at least 1 to 10% by weight, based on the total weight of the polyamide component, particularly preferably from 1.2 to 9% by weight, very particularly preferably from 1.5 to 8% by weight, in particular from 1.8 to 7% by weight, with particular preference from 2 to 6% by weight. In one preferred embodiment, the polyamide component of the layer (b), comprising isophoronediamine units, comprises aliphatic or aromatic dicarboxylic acid units, preferably aromatic dicarboxylic acid units, particularly preferably aromatic dicarboxylic acid units selected from the group consisting of terephthalic acid units and isophthalic acid units. It is preferable that the layer (b) comprises, as further polyamide component, at least one, preferably aliphatic, homo- and/or copolyamide comprising no isophoronediamine units, where the amount of this polyamide is at least 40% by weight, based on the total weight of the layer (b), particularly preferably at least 45% by weight, very particularly preferably at least 50% by weight, in particular at least 60% by weight, where the polyamide components always give a total of 100% by weight. These homo- or copolyamides can moreover be produced from lactams having from 4 to 10 carbon atoms, e.g. from -caprolactam. Homo- and/or copolyamides which comprise no isophoronediamine units are preferably those selected from the group consisting of PA 6, PA 12, PA 66, PA 61, PA 6T, corresponding copolymers, and mixtures of at least two of the polyamides (meeting the limitations of claims 4, 8, 9. 11, 12, 14, 15, 16, 17, 18, and 19). The layer (b) of the multilayer film of the invention preferably has a layer thickness of from 5 to 100 microns (meeting the limitations of claim 20).  The adhesion-promoter layers (d) and (e) of the multilayer film are respectively based on at least one modified thermoplastic olefin homo- or copolymer.  Materials preferably suitable for producing the adhesion-promoter layers (d) and (e) are modified thermoplastic olefin homo- or copolymers of -unsaturated olefins having from 2 to 10 carbon atoms, e.g. polyethylene (PE, in particular LDPE or HDPE), polypropylene (PP), polybutylene (PB), polyisobutylene (P1), or a mixture of at least two of the polymers mentioned. The adhesion-promoter layers (d) and (e) of the multilayer film of the invention preferably have respectively mutually independently a layer thickness of from 1 to 30 microns. In one preferred embodiment, the arrangement of the multilayer film of the invention is symmetrical in relation to a central layer (b). The layer (a), the layers (b) and (c), and also the adhesion-promoter layers (d) and (e) can if necessary respectively mutually independently comprise additives selected from the group consisting of antioxidants, antiblocking agents, antifogging agents, antistatic agents, antimicrobial ingredients, UV absorbers, UV filters, dyes, color pigments, light stabilizers or other stabilizers, preferably heat stabilizers, process stabilizers, and UV stabilizers and/or light stabilizers, preferably based on at least one sterically hindered amine (HALS), processing aids, flame retardants, nucleating agents, crystallization agents, preferably crystal-nucleating agents, lubricants, optical brighteners, flexibilizers, sealing agents, plasticizers, silanes, spacers, fillers, peel additives, waxes, wetting agents, surface-active compounds, preferably surfactants, and dispersing agents. The multilayer film has a total layer thickness of from 10 to 300 microns. In one preferred embodiment, the multilayer film of the invention comprises at least one preferably permanently adhesive layer (f), particularly preferably a pressure-sensitive adhesive layer, and/or has at least one layer (h) based on a sealing composition, preferably on a self-adhesive sealing composition, particularly preferably on a self-adhesive bitumen-based sealing composition or on a self-adhesive sealing composition based on rubber, preferably butyl rubber. If the multilayer film comprises a preferably adhesive layer (f) of permanently adhesive, preferably a layer (f) of pressure-sensitive adhesive, on one of its surface layers, then said adhesive layer (f) can be produced by coating or lamination of one of the surfaces of the layer composite of the layers (a), (b), (c), (d), and (e) of the multilayer film of the invention with the layer (f) of adhesive. For protection of the adhesive layer (f), its surface can optionally be provided with a removable protective film or with a removable protective layer (g) as protective covering, in a subsequent process step. (meeting the limitations of claim 28).   The multilayer film can preferably be a printed and/or colored film and the multilayer film with adhesive layer is preferably used as adhesive tape. (meeting the limitations of claim 30). The multilayer film with sealing composition is also preferably used as sealing sheet and the sealing sheet comprises a bitumen-based sealing sheet, for covering roofs, as external cladding, as protective covering for buildings or for parts of buildings, or as pipe cladding, preferably as protective covering sleeve (meeting the limitations of claim 32). (See Abstract and paragraphs  0012-0060). All limitations of the claimed invention are taught in the above reference. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787